Title: From John Adams to Benjamin Rush, 14 May 1812
From: Adams, John
To: Rush, Benjamin



Friend of 1774
Quincy May 14, 1812

When I sat down to write you, yesterday I really intended to write a sober Letter: but fell insensibly into my habitual playful Strain.
I will now try the experiment, whether I can write a Serious Letter to you without any thing Sportive or extravagant in it.
I cannot See with you that “a declaration of War against France as well as England would probably unite Us.” On the contrary, it appears to me it would divide Us; essentially and fundamentally divide Us; and end in no a  short time, in a final Separation of the States and a civil War. Instead of filling the loan, it would put a Stop to it. Instead of either Nations feeling our importance it would convince both that they can do without Us. It would alienate our Navigation and Seamen and make them all british Ships and british Subjects. In Such a case We could trade with no part of the World. Our Navigation and Commerce would be annihilated, which would drive the whole Continent, but especially the Northern half of the Nation to desperation. For they cannot, they will not and they ought not to bear it or Submit to it. We want no “reaction in domestic manufactures or internal commerce” to “make Us a great and independent People.” We are both already, and want nothing, to make it appear to all the World, but common Sense and common courage. We deceive ourselves, if We imagine that our People will become sedentary and turn manufacturers. Where lands are So plenty and So cheap mankind will never confine themselves to close rooms hot fires, and damp Cellars to through a Shuttle or Swing a hammer. Besides, if you once Stop the exportation of Corn and Flour, there would be so little raised, that We Should often Suffer a famine for bread.
You ask my opinion, whether a declaration of War against England last fall, would not have prevented So much clamor against Embargoes, loans and taxes? My Answer is ready. There would in that case have been no Embargo to excite a clamor; and loans and taxes would have excited none at all. Especially if Congress had voted a few Ships Frigates I mean for A beginning of a Navy.
You cannot conceive what rage and horror was flashed through New England and New York by the Embargo and the vote against a few additional Frigates. They flew like Streaks of lightning and hurled Gerry from his Chair; and revolutionised the whole State of New York and the whole Representation of Massachusetts. Had Congress only voted Six additional Frigates and the Embargo kept back one Week, Gerry would have been Governor. These two egregious blunders of our national Government, produced an absolute tornado. The Fury of the Whirlwind was irresistable. It blowed down Palaces and tore up aged Oaks by the roots
My confidence, in the Integrity of Mr Jefferson and Mr Madison, in therr love of their Country; and the Sincerity of their desires to Serve its Interests and promote its prosperity; is Still entire. Of their Genius, talents learning Industry, I am fully convinced, as all the rest of the World is. But either they are Shallow Statesmen or I am a natural Fool. There is no other alternative or Dilemma. Mr Madison has more correct Ideas; but as he has been borne up, under the Wing of Mr Jefferson he has been always Shackled with Mr Jeffersons Visions and Prejudices. But my Friend, as this is a Serious Letter, I must soberly tell you that the Tories of New York and Boston are now retaliating upon Mr Jefferson and Mr Madison, their own policy. I appeal to your conscience, and I Say that you know, that Mr Jefferson, Mr Madison, John Taylor John Langdon, Frederick and Peter Muhlenburg, Tench Coxe, Pierce Butler Thomas McKean and others, without number and without Name and in New York Clintons, Livingston, Gates Burr &c &c &c Sett themselves deliberately to Spread discontents among the People and to by which were raised Mobs, Riots, Routs Unlawful Assemblies, Seditions and Insurrections against me as they had done against Washington before. This was effected by Such a Series of Libels as never appeard in America before.
The Tories of New York and Boston, for twelve years past have been retaliating upon them, their own Policy. An uninterrupted Series of Libels for eleven years, to be Sure have been poured from the Press against Jefferson and Madison, and at last Rebellion or Quasi Rebellion has been produced. An uninterrupted Series of Libels, in like manner had been vomited forth against Washington and Adams during the first twelve years of the national Government and produced  Riots Routs, unlawful Assemblies, Seditions and quasi Rebellions, if not real Rebellions against them. Compare in old times Freneau, Church, Brown Beache Duane, Paine, Callender &c &c with the Boston Gazette Repertory Centinel, Palladium, Colmans Paper at New York &c &c &c. And Say whether the Motives and the means have not been equally honest and or equally diabolical on both Sides. I look upon Cabot Parsons, Chew and Willing, Jefferson and Madison, Hutchinson Oliver and Sewall in the same light, equally honest, equally able, equally ambitious, and equally hurried away by their Passions and Prejudices.
The Republican Party are now Split into four or five Factions, exactly as the Federal Party was in 1799, and by the Same causes and the Same means The Dissatisfaction is universal as it was then. I know you have never read my Defence and my Davila. If you had you would See that it is always So. When a Party grows Strong and feels it’s power, it becomes intoxicated grows presumptuous and extravagant, and breaks to pieces. There is not now one Man upon the Continent Satisfied with the Conduct of public affairs, nor was there one in 1799. What will Set Us agoing again for twelve Years to come? (For it Seems it must be a game of Leapfrog. Once in twelve years the opposition must Ship over the Back of the Administration) Will it be Fate? Will it be chance? No: neither. But it must be Providence, for there is no Man, no Party capable of it.
Who will be President? Mr Madison? Mr Jay? Mr Marshall? Chanceller Livingston? C. C. Pinkney? Mr Clay? or Who?
Mr Madison I believe, upon the whole: but if he does not repeal his Embargo and Non Importations, he will have an angry Stormy time, and if he does not Set in earnest about raising Navy, he will not live out half of his four Years in Office.
This is a Sober Letter, by which an honest Man may conscientiously die. Witness

John Adams
